Title: [Tuesday. 24. Wednesday 25. and Thursday 26 of February. 1778.]
From: Adams, John
To: 


      Tuesday. 24. Wednesday 25. and Thursday 26 of February. 1778. Our Mainmast and Maintopmast had been hurt by the Lightening. On Tuesday We espyed a Sail and gave her chase. We gained upon her, and upon firing a Gun to leward and hoisting American Colours, she fired a friendly Gun and hoisted the French Colours of the Province of Normandy. She lay to, for Us, and we were coming about to speak to her, when the Wind sprung up fresh of a sudden, and carried away our Maintopmast. We lost the Opportunity which I greatly regretted of speaking to our Friend the Norman, and were sufficiently employed for the remainder of the three days, in getting in a new Maintopmast, repairing the Sails and rigging, which were much damaged in the late Storm and in cleaning the Ship and putting her in order. From the thirty sixth to the thirty ninth degree are called the Squally Latitudes and We found them fully to answer their Character. It was reported among the Seamen that two Sailors who happened to be aloft, had no way to save themselves but by wrapping themselves in the Sail and going over with it. Whether it was true or not, and for what purpose it was propagated if it was not true, I know not: but the report itself was a sufficient illustration of a great Truth of which I have had abundant Experience both before and since that Event, that He who builds on Popularity is like a Sailor on a topmast whether drunk or sober, ready at the first blast to plunge into the briny deep.
      It had been my intention to keep an exact Journal of all that happened in this Voyage, and I should have been much pleased to have preserved all the Occurrences in the late Chases, and turbulent Weather: but I was constantly so wett, and every Place and thing was so wett, and every Table and Chair was so wrecked, that is was impossible to touch a Pen or Paper. There is one Anecdote humorous and instructive too, which I will record from my memory. We had on board about thirty french Gentlemen, of General Du Coudrays Corps of Engineers, whom Congress had sent back to France at the Expence of the United States, because they could not ratify the absurd and unauthorised Contract which Mr. Deane had made with them, and among those was a Captain Parison, who has been repeatedly mentioned before. In the course of our three days chase, I had often heard this Gentleman when any danger, or difficulty occurred, exclaim among his Fellow Passengers, Patience! Pondicherry! By means of our Interpreter Dr. Noel, I enquired of him what he meant, by these Words, and he very civilly told me that in the last War between France and England, (the War of 1755. to 1763) he had been in the East Indies in the Garrison of Pondicherry, when that place was besieged by the English, and was finally taken Prisoner, and during his Siege and Captivity had been exposed to every danger, distress and hardship that human nature could endure. Since he had escaped from them all, when he found himself in any perplexity he had only to recollect his former misfortunes and every thing appeared to him a trifle in comparison with them. The Story was circulated among the Men and became generally understood. On one of the nights of our Hurricane, the French Officers and Men had got together in the Cabin under the Stern, and covering themselves in Blanketts as well as they could, endeavoured to get a little Sleep, when an enormous Sea broke upon the Stern, stove in the dead lights, and washed the Frenchmen forward as far as they could go. The first Voice that was heard was Patience! Pondicherry! thundered out by Captain Parison, as loud as he could cry, half drowned as he was in the Water, and it had such an Effect upon his Countrymen, as soon as they got their breath, as to revive their national Gaiety and they all broke out into a loud laugh, which, in spight of all that was dismal and terrible in the Scaene, sett us all a laughing. It was the Opinion of our Officers, and of Captain Mclntosh, whom We took Prisoner soon afterwards, that We shipped from that Wave two hundred Tons of Water.
      It was a vast Satisfaction to me to recollect, that I had been perfectly calm and collected during the whole of the late Chases and Tempests. I found by the Opinion of all the People on board, as well as that of the Captain and all the Officers that We had been in great danger, and of this I had all along been very certain by my own Observation, but I thought myself in the Way of my duty, and I did not for one moment repent of my Voyage. I often regretted however that I had brought my Son with me. I was not so clear that it had been my duty to expose him as well as myself: but I had been led to it, by his Inclination and by the Advice of all his Friends. The Childs Behaviour gave me a Satis­faction, that I cannot express. Fully sensible of our Danger, he was constantly endeavouring to bear up under it with a manly courage and patience, very attentive to me, and his thoughts always running in a serious Strain. In this he was not singular, for I found that Seamen have their religion as well as Landsmen, and that Sailors, as Corporal Trim said of Soldiers, have sometimes more pressing motives to Prayer than the Clergy. I believe there was not a Soul on board, who was wholly thoughtless of a Divinity. I more than once heard our Captain, who was no Fanatic, on stepping into his Cott, towards morning, offering up his Prayers to his God, when he had no Suspicion that any one heard him, and in a very low but audible Voice, devoutly imploring the Protection of Heaven for the Ship, and the preservation of himself, his officers, Passengers and Men.
      I had made many Observations in the late bad Weather, some of which I should not have thought it prudent to put in Writing if I could have kept a regular Journal. A few of them however may be recalled in this place, 1. I had seen the inexpressible Inconvenience, of having so small a Space between the Decks as there was in the Boston. As the main deck was almost constantly under Water, the Sea rolling in and out of the Ports and Scuppers, We were obliged to keep the Hatchways down. The Air consequently became so hot and foul in the ’Tween Decks, as they call it, that for my own part I could not breath or live there; yet the Water would pour down, whenever an Hatchway was opened, so that all was afloat. 2. The Boston was overmetaled. The Number of her Guns, and the Weight of their metal, was too great for her tonnage. She had five twelve Pounders, and nineteen nines. We were obliged to sail, day and night, during a Chace, with the Guns out, in order to be ready for Battle, and this exposed Us to certain Inconvenience, and very great danger. They made the Ship labour and roll, to such a degree as to oblige Us to keep the Chain pumps as well as the hand pumps almost constantly going: besides, they wring and twist the Ship, in such a manner as to endanger the Starting of a Butt, and still more to endanger the Masts and Rigging. 3. The Ship was furnished with no Pistols. She ought to have had a variety and a large Number of these Or at least a Number of Setts for the Officers, because, there is nothing but the dread of a Pistol, will keep many of the Men to their quarters, in time of Action. 4. The Frigate was not furnished with good Glasses, which appeared to me of very great consequence. Our Ships ought to be supplied with the best glasses that Art affords: the expence would be saved a thousand Ways. 5. There was I found, on board the Navy, the same general Inattention to Oeconomy, that there was in the Army. 6. There was the same general relaxation of order and discipline. 7. There was the same inattention to the Sweetness of the Ship, and the Persons and Health of the Sailors, as there was at land of the Neatness of the Camp, and the health and cleanliness of the Soldiers. 8. The practice of profane cursing and Swearing, so silly as well as detestable prevailed in a most abominable degree. It was indulged and connived at in the Men, and practised too, by Officers, in such a manner that there was no kind of Check, or discouragement to it. This may be thought trivial, by some, but to me it appeared that order of every kind would be lax, as long as this scurvy Vice was so wholly unrestrained.
      In this place it will not be impertinent to take notice of an absurd and pernicious report which was propagated in this Country during my Absence, I know not by whom nor for what End. Certainly it could be with no good design. It was that I had been convinced by my own Observation that in critical times at Sea, the Sailors could not be stimulated to sufficient Activity and Exertion, unless the Officers terrified them by these vulgar Oaths and Execrations. The Rumour was wholly without foundation. On the contrary I have often observed, that a dry Sarcasm, or an Arch Irony, has excited the Ambition, Energy, Agility and Ingenuity of a Seaman more effectually, than any Oath I ever heard. If such vile Language ever has any effect upon the Men, it is only in the mouths of such Officers as are in the habit of speaking to them only in such a Style. They may possibly not think such an officer in earnest, when he does not Use his common Dialect. But this is more the fault of the Officer than of the Man. If he would mend his manners the man would soon understand him and reform his own. This report is however only a revival of a very ancient one. I have heard the same Story and the same insinuations of Dr. Sewall when I was very young, and of Dr. Cooper, when he sailed with Captain Hollowell in the Province Ship: and have no doubt they were as falsely imputed to them as they were to me.
      This Morning Captain Tucker made me a present of Charlevoix’s History of Paraguay and Dr. Noel put into my hand a Manual of Geography, containing a description of all the Countries of the World. These manuals come out annually, and are to be had in any of the great Towns in France.
     